Exhibit 10.25

January 24, 2014

Marie Castellvi

Carrer del Bosc 6

Els Cards

08812 San Perdro de Ribes

Barcelona Spain

 

  Re: Stock-Based Awards of American Eagle Outfitters, Inc. (the “Company”)

Dear Marie:

We are pleased to inform you that, should you join the Company group, you will
be eligible to receive certain equity awards from the Company, as described
below. The awards will be granted under, and subject to the terms and conditions
of, the American Eagle Outfitters, Inc. 2005 Stock Award and Incentive Plan, as
amended on June 16, 2009 (the “Plan”), as well as the terms and conditions of
the applicable award agreement, which will be provided to you as soon as
practicable after the grant date and which you will be required to sign or
otherwise accept in accordance with the Company’s acceptance procedures.

Restricted Stock Units: In the Spring of fiscal year 2014, you will be eligible
for consideration for a Restricted Stock Unit (RSU) award. The RSU award will
have an expected value of US $135,000 as of the grant date (but will be
pro-rated if you join the Company group after the Company’s annual grant date).
This means that the number of shares subject to the RSU award will be calculated
by dividing the award value of US $135,000 (or the pro-rated amount, if
applicable) by the closing price of a share of the Company’s common stock on the
actual grant date. Accordingly, the number of shares subject to the RSU award
will not be determined until the actual grant date. In addition, because the
price of the Company’s common stock fluctuates, we cannot predict the value of
the RSU award after the grant date. The RSU award will vest proportionally over
three years from the grant date subject solely to your continued service with
the Company group over that period.

Performance Share Plan: In the Spring of fiscal year 2014, you will be eligible
for consideration for a Performance Share Plan (PS) award under the Company
Long-Term Restricted Stock Unit Incentive Plan. The grant will have an expected
target value of US $315,000 (but will be pro-rated if you join the Company group
after the Company’s annual grant date). This means that the target number of
shares subject to the PS award will be calculated by dividing the award value of
US $315,000 (or the pro-rated amount, if applicable) by the closing price of a
share of the Company’s common stock on the actual grant date. Accordingly, the
target number of shares subject to the PS award will not be determined until the
actual grant date. In addition, because the price of the Company’s common stock
fluctuates, we cannot predict the value of the PS award after the grant date.

In addition, you will be eligible for consideration for a PS award upon your
start date. The grant will have an expected value of -the US$ equivalent of
400,000 Euro as of the grant date. This means that the target number of shares
subject to the PS award will be calculated by dividing the award value of the
US$ equivalent of 400,000 Euro by the closing price of a share of



--------------------------------------------------------------------------------

the Company’s common stock on the grant date. Accordingly, the target number of
shares subject to the PS award will not be determined until the grant date. In
addition, because the price of the Company’s common stock fluctuates, we cannot
predict the value of the PS award after the grant date.

Vesting of the PS awards will be contingent upon the achievement of Company
performance goals for a given 3-year period. Based upon Company performance, the
units will vest at the end of the 3-year period. The actual number of units
vested will be based upon a sliding performance scale, varying between 0-150% of
the target award. Shares not vested will be forfeited.

Furthermore, in its discretion, the Company may impose a different vesting
schedule for the RSU and/or PS awards if it determines that a different vesting
schedule may be required or recommended to comply with local law or be advisable
to take advantage of any favorable tax regime available in your country or in
any country to which you may relocate after grant of the RSU or PS awards.

Upon a Change in Control event (as such term will be defined in the award
agreement but which generally refers to an event where control over the Company
is assumed by another company), the treatment of any unvested RSU and PS awards
will be as set forth in the applicable award agreement.

Please note that the Company can make the RSU and PS awards to you only if and
as long as it is permitted and feasible under the laws of the country in which
you reside and/or work or to which laws you may be subject during the life of
the award. If local laws make the RSU or PS awards illegal or impractical, the
Company will let you know as soon as possible.

Furthermore, you should know that the RSU and PS awards and any shares acquired
pursuant to the awards are an additional benefit that may be given to you by the
Company and not by your employer or any other subsidiary or affiliate of the
Company. Therefore, the RSU and PS awards and any shares acquired pursuant to
the awards are not part of your employment relationship with your employer and
are completely separate from your salary or any other remuneration or benefits
provided to you by your employer. This means that any gain you realize from the
RSU or PS awards will not be included if or when any benefits that you may
receive from your employer are calculated, including but not limited to bonuses,
severance payments or similar termination compensation or indemnity, payments
during a notice period or payments in lieu of notice.

If RSU or PS awards are granted to you, you will be responsible for complying
with any applicable legal requirements in connection with your participation in
the Plan and for any tax or social insurance contribution obligations arising
from the awards and the shares received pursuant to the awards, including any
employer obligations that the Company has determined may legally be transferred
to you and regardless of any tax and social insurance contribution withholding
and/or reporting obligation of the Company, your employer or any other
subsidiary of the Company. You agree that if the RSU or PS awards are granted to
you, your employer may report or withhold taxes as may be required under the
laws of the jurisdiction in which you reside and/or work or to which laws you
may be subject during the life of the award . You agree to seek advice from your
personal accountant or tax advisor at your own expense regarding the tax
implications of any awards granted to you.

 

2



--------------------------------------------------------------------------------

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

You understand that, in order for the Company to administer the awards, the
Company and your employer must collect, process and transfer certain of your
personal data. By signing this letter, you agree to the collection, processing
and transfer of your personal data, as described in the attached appendix.

Finally, all disputes arising under or relating to the RSU or PS awards and/or
the provisions of this letter shall be governed by and construed in accordance
with the laws of the state of Delaware, U.S.A. (without giving effect to
principles of conflicts of law). For purposes of litigating any dispute that
arises directly or indirectly from the RSU or PS awards and/or the provisions of
this letter, you and the Company hereby submit to and consent to the exclusive
jurisdiction of the state of Pennsylvania, U.S.A. and agree that such litigation
shall be conducted only in the courts of Allegheny County, Pennsylvania, or the
federal courts for the United States for the District of Columbia, and no other
courts.

 

Sincerely, American Eagle Outfitters, Inc. By     Jay Schottenstein   Chief
Executive Officer

 

ACKNOWLEDGED AND AGREED:

/s/ Marie Castellvi

Marie Castellvi

1/29/14

Date

 

3



--------------------------------------------------------------------------------

APPENDIX

By signing the letter to which this appendix is attached, you agree to the
additional terms and conditions set forth in this appendix. Capitalized terms
used in this appendix shall have the meaning ascribed to such terms in the
letter.

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among, as
applicable, the Company your employer and the Company’s other subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

You understand that the Company, your employer and the Company’s other
subsidiaries and affiliates may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSU or PS awards or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.

You understand that Data may be transferred to a broker or other stock plan
service provider, which may be assisting the Company (presently or in the
future) with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with your
employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company may not be able to
grant awards to you or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

 

4